Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
This action is in response to communication filed 2/14/2022.
Claim 1 is cancelled.
Claims 2-21 are pending and have been examined.
Claims 2, 4-7, 9, 12-14, 16, 17, and 19-21 have been amended.

Response to Arguments
Applicant’s amendments necessitated the new grounds of rejection.
The previous rejections of claims 2-21 under 35 USC 112(a) have been maintained for the reasons set forth infra.
The previous rejections of claims 2-21 under 35 USC 112(b) have been maintained for the reasons set forth infra.
The previous rejection of claims 2-21 under 35 USC 101 are maintained for the reasons set forth infra.  Additionally, the Examiner respectfully argues that “dynamically and interactively present[ing] alerts to user devices and change an online interface based on updated inventory information, in order to facilitate real-time electronic transactions with customer.” (Applicant’s Reply, dated 2/14/2022, Page 12) does not provide an improvement in computer-related technology, but rather, an improvement to business operations.  This improvement results in facilitating transactions with customers, not in a technological improvement on any technology.  Additionally, the problem in the invention is not a problem in the software arts as it may be found in “traditional shopping 
Applicant’s remaining arguments have been fully considered but they are not persuasive.  Particularly, Applicant’s arguments are directed to the instantly amended claims, and are thus moot in view of the new grounds of rejection. 


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5, 7, 17, and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claims 2, 9, 16, these claims substantially recite “in response to determining that the quantity of the item has been purchased, automatically updating the website to indicate an availability of the first item for sale.”  A review of applicant specification reveals no clear support for this recitation.  At most, para. 0058 discusses broadly merchants using data to and modify items and prices, but this recitation is so broad and generalized that it is unclear whether it is even intended to describe the recited claim limitation.  The limitation therefore lacks support, and while art has been applied under Claims 2-8, 10-15, 17-21 depend on claims 2, 9, 16 and are rejected on the same basis.
Regarding 5 and 20, the claims recite “determining a recommended retail price of the first item based on analyzing the transaction information; and updating the website based on the determined recommended retail price.” A review of applicant specification reveals no clear support for this recitation.  At most, para. 0058 discusses broadly merchants using data to and modify items and prices, but this recitation is so broad and generalized that it is unclear whether it is even intended to describe the recited claim limitation.  For example, there is no mention of updating a website with a retail price, or specifically analyzing transaction information or determining a retail price in the first place.  The limitation therefore lacks support, and while art has been applied under the broadest reasonable interpretation, correction or clarification is required.
Regarding claim 7, the claim recites “updating the purchase recommendation based on the raincheck for the item.”  A review of applicant specification reveals no clear support for this recitation.  The application is completely silent on updating the purchase recommendation based on the raincheck for the item, at best discussing obtaining a raincheck that allows the member to purchase that same item in the future at the currently advertised sale price. (0047)-(0048).  The limitation therefore lacks support, and while art has been applied under the broadest reasonable interpretation, correction or clarification is required.
Regarding claim 17, the claim recites “tracking a sale of the item conducted through a second online store, wherein the purchase recommendation is generated further based on analyzing the tracked sale of the item conducted through the second online store.”  A review of applicant specification reveals no clear support for this recitation.  At best, para. 0058 discusses data may include information regarding popular merchant items, competitor prices, and popular merchant locations. The merchant can use this data to track competitor items and prices, and modify their own inventory and prices.  This 
It is noted that this is not an enablement rejection. Applicant's failure to disclose any meaningful structures/algorithms regarding the above limitations in the claims raises questions concerning whether Applicant truly had possession of these features at the time of filing. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 2, 9, 16, these claims substantially recite “in response to determining that the quantity of the item has been purchased, automatically updating the website to indicate an availability of the first item for sale.”  As noted above, the metes and bounds of this claim are unclear because a person having ordinary skill in the art cannot determine how to avoid infringement. The disclosure does not disclose any meaningful structure/algorithm explaining how one would in response to determining that the quantity of the item has been purchased, automatically update the website to indicate an availability of the first item for sale. For examination purposes, the Examiner has interpreted claims 2, 9, and 16 as in response to determining that the quantity of the item has been purchased, automatically Claims 2-8, 10-15, 17-21 depend on claims 2, 9, 16 and are rejected on the same basis.
Regarding claims 5 and 20, these claims substantially recite “determining a recommended retail price of the first item based on analyzing the transaction information; and updating the website based on the determined recommended retail price.”  As noted above, the metes and bounds of this claim are unclear because a person having ordinary skill in the art cannot determine how to avoid infringement. The disclosure does not disclose any meaningful structure/algorithm explaining how one would determine a recommended retail price of the first item based on analyzing the transaction information and update the website based on the determined recommended retail price. For examination purposes, the Examiner has interpreted claims 5 and 20 as merely determining a retail price.
Regarding claim 7, the claim recites “updating the purchase recommendation based on the raincheck for the item.”  As noted above, the metes and bounds of this claim are unclear because a person having ordinary skill in the art cannot determine how to avoid infringement. The disclosure does not disclose any meaningful structure/algorithm explaining how one would update the purchase recommendation based on the raincheck for the item. For examination purposes, the Examiner has interpreted claim 7 as merely updating when the rain checked item is available.
Regarding claim 17, the claim recites “tracking a sale of the item conducted through a second online store, wherein the purchase recommendation is generated further based on analyzing the tracked sale of the item conducted through the second online store.”  As noted above, the metes and bounds of this claim are unclear because a person having ordinary skill in the art cannot determine how to avoid infringement. The disclosure does not disclose any meaningful structure/algorithm explaining how one would track a sale of the item conducted through a second online store, wherein the purchase recommendation is generated further based on analyzing the tracked sale of the item conducted 



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 2-21 are rejected under 35 USC 101 because the claimed invention is directed to nonstatutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claimed invention is directed to an abstract idea without significantly more. 
Under Step 1 of the Subject Matter Eligibility Test for Products and Processes, the claims must be directed to one of the four statutory categories.  All the claims are directed to one of the four statutory categories (YES). 
Under Step 2A of the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG), it is determined whether the claims are directed to a judicially recognized exception.  Step 2A is a two-prong inquiry.
Under Prong 1, it is determined whether the claim recites a judicial exception (YES).  Taking Claim 1 as representative, the claim recites limitations that fall within the method or organizing human activity grouping of abstract ideas.  Taking claim 2 as a representative claim:
a non-transitory memory; 
and one or more hardware processors coupled to the non-transitory memory and configured to read instructions from the non-transitory memory to cause the system to perform operations comprising: 
accessing transaction information of transactions associated with sales of an item conducted through a website associated with an online store;
determining a rate of the item being sold at the website over a period of time based on the transaction information;
generating a purchase recommendation for the item based on the rate of the item being sold at the website, wherein the purchase recommendation comprises a quantity and a date for purchasing the item; 
accessing a plurality of merchant servers to determine one or more merchant locations that offer the item for sale; 
determining that a particular member from a group of members is available to purchase the item based on a detected location of the particular member being within a threshold distance from one of the one or more merchant locations; 
transmitting a notification to a user device of the particular member notifying the particular member to purchase the item from the one of the one or more merchant locations; 
determining that the quantity of the item has been purchased; 
and in response to determining that the quantity of the item has been purchased, automatically updating the website to indicate an availability of the first item for sale. 
 “accessing transaction information of transactions associated with sales of an item conducted through a website associated with an online store;” but for the recitation of the step being performed by a generically recited memory and processor, and the transaction being conducted through a non-descript website associated with an online store, constitute steps performable toward the purpose of providing a purchase recommendation, considered to be directed to a method of organizing human activity in the form of the facilitation of commercial interactions comprising advertising, marketing or sales activities or behaviors.
“determining a rate of the item being sold at the website over a period of time based on the transaction information,” but for the recitation of the step being performed by a generically recited memory and processor, and the transaction being conducted through a non-descript website, constitute steps performable toward the purpose of providing a purchase recommendation, considered to be 
“generating a purchase recommendation for the item based on the rate of the item being sold at the website, wherein the purchase recommendation comprises a quantity and a date for purchasing the item,” but for the recitation of the step being performed by a generically recited memory and processor, and the transaction being conducted through a non-descript website, constitute steps performable toward the purpose of providing a purchase recommendation, considered to be directed to a method of organizing human activity in the form of the facilitation of commercial interactions comprising advertising, marketing or sales activities or behaviors.
 “determine one or more merchant locations that offer the item for sale,” but for the recitation of the step being performed by a generically recited memory and processor, and the determination made by accessing generically recited merchant servers, constitute steps performable toward the purpose of providing a purchase recommendation, considered to be directed to a method of organizing human activity in the form of the facilitation of commercial interactions comprising advertising, marketing or sales activities or behaviors.
“transmitting a notification to a user device of the particular member notifying the particular member to purchase the item from the one of the one or more merchant locations,” but for the recitation of the step being performed by a generically recited memory and processor, specifying a generic user device that is receiving the notification, constitute steps performable toward the purpose of providing a purchase recommendation, considered to be directed to a method of organizing human activity in the form of the facilitation of commercial interactions comprising advertising, marketing or sales activities or behaviors.
“determining that a particular member from a group of members is available to purchase the item based on a detected   location of the particular member being within a threshold distance from one of the one or more merchant locations,” but for the recitation of a non-descript detecting action for which no further detail is provided, constitute steps performable toward the purpose of providing a purchase recommendation insofar as items matching the location information are brought to the attention to the shopper in subsequent limitations, considered to be directed to a method of organizing human activity in the form of the facilitation of commercial interactions comprising advertising, marketing or sales activities or behaviors.
“Determining that the quantity of the item has been purchased,” but for the recitation of the step being performed by a generically recited memory and processor, constitute steps performable toward the purpose of providing a purchase recommendation, considered to be directed to a method of organizing human activity in the form of the facilitation of commercial interactions comprising advertising, marketing or sales activities or behaviors.
“and in response to determining that the quantity of the item has been purchased, automatically updating the website to indicate an availability of the first item for sale,” but for the recitation of the step being performed “automatically” (inferred to be mean generally done by a computer), and the updating done to a website, constitute steps performable toward the purpose facilitating commercial transactions, i.e. updating stock or availability of an item after a sale of said item or related items, and are considered to be directed to a method of organizing human activity in the form of the facilitation of commercial interactions comprising advertising, marketing or sales activities or behaviors.
Accordingly, the claim recites an abstract idea.
Under Prong 2, it is determined whether the claim recites additional elements that integrate the exception into a practical application of the exception. This judicial exception is not integrated into a practical application (NO).
The claim recites additional elements beyond the judicial exception(s), including:
a non-transitory memory; 
and one or more hardware processors coupled to the non-transitory memory and configured to read instructions from the non-transitory memory to cause the system to perform operations comprising: 
accessing transaction information of transactions associated with sales of an item conducted through a website associated with an online store;  
determining a rate of the item being sold at the website over a period of time based on the transaction information;
generating a purchase recommendation for the item based on the rate of the item being sold at the website, wherein the purchase recommendation comprises a quantity and a date for purchasing the item 
accessing a plurality of merchant servers to determine one or more merchant locations that offer the item for sale; 
determining that a particular member from a group of members is available to purchase the item based on a detected location of the particular member being within a threshold distance from one of the one or more merchant locations; 
transmitting a notification to a user device of the particular member notifying the particular member to purchase the item from the one of the one or more merchant locations; 
determining that the quantity of the item has been purchased; 
and in response to determining that the quantity of the item has been purchased, automatically updating the website to indicate an availability of the first item for sale. 
These additional elements fail to integrate the judicial exception into a practical application.  The additional elements of the claim are recited at a high level of generality (i.e. as generic, non-descript computing hardware) such that they amount to nothing more than mere instructions to implement or apply the abstract idea on a generic computing hardware (or, merely use a computer as a tool to 
                Under Step 2B, it is determined whether the claims recite additional elements that amount to significantly more than the judicial exception.  The claims of the present application do not include additional elements that are sufficient to amount to significantly more than the judicial exception (NO). 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The additional elements of a memory and processor, servers, website and user device, amount to no more than mere instructions to apply the exception using a generic computer component.  The additional elements fail to provide significantly more because the claim simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.  The claims recite functions the courts have held to be well-understood, routine and conventional activities, (MPEP 2106.05(d)(II)) including:
Storing and retrieving information in memory (accessing transaction information, predicting a purchase recommendation, determining merchant locations, accessing a plurality of merchant servers), see Versata Dev. Group, Inc. v. SAP Am., Inc
receiving or transmitting data over a network (accessing merchant servers to determine merchant locations, transmitting a notification to a user device, updating a website) see Symantec, TLI Communications, OIP Techs
Ultimately, the claims are only specific in how the computer is used to facilitate the abstract idea itself using generic machinery, and are silent as to any detail or property that would transform the otherwise generic machinery into a specialized or special purpose machine or improvement on the computer itself. Even when considered as an ordered combination, the computer components of applicant's method add nothing that is not already present when they are considered individually. Viewed as a whole, the claims simply convey the idea itself facilitated by generic computing components.
Thus, under Step 2B, the Examiner concludes that there are no meaningful limitations in the claim that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself (Step 2B: NO).
The analysis above applies to all statutory categories of invention.  Accordingly, claims 2-21 are rejected as ineligible for patenting under 35 U.S.C. 101 based upon the same analysis.  
The dependent claim(s) 3-8, 10-15, 17-21 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea.  Specifically, claims 3-4, 18-19 recite a user interface recited at a high level of generality for adding members to a group, claim 8 recites a plurality of devices to which the recommendation is sent, these devices recited with no greater detail than being a non-descript receptacle of information, and claim 17 further recites a second website but provides no further detail regarding the website.  The claims provide minimal technical structure or detail for further consideration either individually or as ordered combinations with the independent claims.  As such, 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 2, 5, 8-12, 15-16 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eramian (US 20150317708 A1) (“Eramian”), in view of Szabo et al. (US Pat No 7130814 B1) (“Szabo”), in view of Zheng (US 20050267810 A1) (“Zheng”).
Claim 2:
	Eramian discloses:
a non-transitory memory; and one or more hardware processors coupled to the non-transitory memory and configured to read instructions from the non-transitory memory (0105, 0107) to cause the system to perform operations comprising: 
generating a purchase recommendation for the item . . . (0076, “List 400 may be generated automatically by a service provider server or a payment provider server (e.g., based on a previously generated list, repeat purchase items for a group, and/or recommended items based on user histories or other information) or may be a user-generated list. One or more members of a group that shares a common shopping list may add, edit, and/or remove items from list 400.”);
determining that a particular member from a group of members is available to purchase the item based on a detected location of the particular member being within a threshold distance from one of the one or more merchant locations; transmitting a notification to a user device of the particular member notifying the particular member to purchase the item from the one of the one or more merchant locations (0069-0071, “As users 102 enter merchant location, a beacon 202 located at or near the entrance may communicate with user devices of users 102 to check the users 102 and/or group 103 into the merchant location. When one or more users 102 of group 103 are checked into the merchant location, a shared shopping list for the group may be obtained (e.g., from a database associated with a service provider server, payment provider server, or from one of the user devices of the users). The shared shopping list may be provided partially or completely to each user 102 or users 102 may proceed to move about merchant location 200 without receiving a shopping list. …FIG. 3 shows merchant location 200 after users 102 have split up and moved to various locations within merchant location 200. As shown, a first user such as user 102-1 may be located in proximity to product 210-1, second and third users such as users 102-2 and 102-3 may be located in proximity to product 210-2 and a fourth user such as user 102-4 may be moving in a direction 300 toward product 210-3. Based on communications between the beacons 202 and user devices of users 102-1, 102-2, 102-3, and 102-4, the relative locations of the users and the products may be determined. Based on the determined relative locations, user 102-1 may be provided with an alert [transmitted notification] that product 210-1 is nearby, one or both of users 102-2 and 102-3 may be provided with an alert that product 210-2 is nearby, and user 102-4 may be provided with an alert that product 210-3 is straight ahead.  In this way, each user may be alerted to products in a portion of the merchant location associated with that user so that time is not wasted searching and/or traversing the store to find desired products.”); 
determining that a quantity of the item has been purchased (0072, “When a user obtains a product (e.g., if user 102-4 proceeds in direction 300 and removes product 210-3 from a shelf 206), that product may be removed from the common shopping list of group 103 so that other users (e.g., users 102-1, 102-2, and 102-3) know that that item has been obtained and do not spend time obtaining the same items. The obtaining of the item (e.g., the removal of the product from the shelf) may be determined in any suitable manner.  For example, movement of the item may be detected using beacons 202, the user may scan a bar code or other code on the product using their user device, or the user may delete the item from the shared shopping list using an application on their user device.”)(0061, Transaction processing application 162 may complete the financial transaction for the purchase request by providing payment to service provider server 140. In various embodiments, transaction processing application 162 may provide transaction histories, including receipts, to user devices 110 in order to provide proof of purchase for an item and/or service. Transaction processing application 162 may also provide the transaction histories to service location 130 for use in pick-up/delivery of the item and/or service.”); and 
in response to determining that the quantity of the item has been purchased, automatically updating the website to indicate an availability of the item for sale (0072, “When a user obtains a product (e.g., if user 102-4 proceeds in direction 300 and removes product 210-3 from a shelf 206), that product may be removed from the common shopping list of group 103 so that other users (e.g., users 102-1, 102-2, and 102-3) know that that item has been obtained and do not spend time obtaining the same items. The obtaining of the item (e.g., the removal of the product from the shelf) may be determined in any suitable manner.  For example, movement of the item may be detected using beacons 202, the user may scan a bar code or other code on the product using their user device, or the user may delete the item from the shared shopping list using an application on their user device.”)(0061, “Transaction processing application 162 may complete the financial transaction for the purchase request by providing payment to service provider server 140. In various embodiments, transaction processing application 162 may provide transaction histories, including receipts, to user devices 110 in order to provide proof of purchase for an item and/or service. Transaction processing application 162 may also provide the transaction histories to service location 130 for use in pick-up/delivery of the item and/or service.”);
Eramian does not disclose, but Szabo teaches:
accessing transaction information of transactions associated with sales of an item conducted through a website associated with an online store; (Col. 2 Lns. 25-50 “storing the purchase history of the items purchased by one or more consumers at the e-commerce site; storing a predetermined periodicity of previous purchases of one or more items previously purchased from the e-commerce site by looking at a pattern of past purchase histories for one or more items; receiving a request from the at least one consumer for at least one of the shopping lists to build an active shopping list; reviewing the purchase history for the at least one consumer to determine if at least one item previously purchased from the purchase history has exceeded the predetermined periodicity”; Col. 5 Ln. 15 through Col. 6 Ln. 4 “Data mining logic 418 is the application that determines which items have or will need to be replenished by data mining techniques such as life expectancy, rate of usage and equivalent predictors. The term data mining refers to the process of analyzing data for relationships that have not previously been discovered or rendered explicit. Data mining may include the classification, or the recognition of patterns and a resulting new organization of data (for example, profiles of customers who make purchases). For example, the sales records for a particular brand of tire, if sufficiently analyzed and related to other market data, such as geographic data, reveal a tread life pattern for a specific correlation with the purchase by the same parties of golf equipment. Periodicity recognition logic 420 is the application that determines which items need to be replenished based on the frequency of past purchases.”)
determining a rate of the item being sold at the website over a period of time based on the transaction information (Col. 2 Lns. 25-50 “storing the purchase history of the items purchased by one or more consumers at the e-commerce site; storing a predetermined periodicity of previous purchases of one or more items previously purchased from the e-commerce site by looking at a pattern of past purchase histories for one or more items;”; Col. 5 Ln. 15 through Col. 6 Ln. 4 “Data mining logic 418 is the application that determines which items have or will need to be replenished by data mining techniques such as life expectancy, rate of usage and equivalent predictors. The term data mining refers to the process of analyzing data for relationships that have not previously been discovered or rendered explicit. Data mining may include the classification, or the recognition of patterns and a resulting new organization of data (for example, profiles of customers who make purchases). For example, the sales records for a particular brand of tire, if sufficiently analyzed and related to other market data, such as geographic data, reveal a tread life pattern for a specific correlation with the purchase by the same parties of golf equipment. Periodicity recognition logic 420 is the application that determines which items need to be replenished based on the frequency of past purchases.”)
generating a purchase recommendation for the item based on the rate of the item being sold at the website, wherein the purchase recommendation comprises a quantity and a date for purchasing the item (Col. 2 Lns. 25-50 “storing the purchase history of the items purchased by one or more consumers at the e-commerce site; storing a predetermined periodicity of previous purchases of one or more items previously purchased from the e-commerce site by looking at a pattern of past purchase histories for one or more items; receiving a request from the at least one consumer for at least one of the shopping lists to build an active shopping list; reviewing the purchase history for the at least one consumer to determine if at least one item previously purchased from the purchase history has exceeded the predetermined periodicity; prompting the at least one consumer to authorize the addition of the at least one item previously purchased, if the item has exceeded the predetermined periodicity”; Col. 10 Lns. 15-42 “For example, the consumer may have selected an office replenishment list 506 that includes paper. The size, brand, and quantity of paper is derived from the purchase history database 406 or from the consumer profile 402.”; Col. 8 Lns. 21-41 “Next, in step 708, the replenishment list generator 412 dynamically creates a perishable item replenishment list 506 for the shopper by reviewing what was purchased previously from the purchase history database 406. Using eggs as an example of perishable items previously purchased, the replenishment list generator 412 would determine if the eggs previously purchased are approaching or may have exceeded their expiration date. In an alternate embodiment, the replenishment list generator 412 creates a shopping replenishment list 506 at a predefined interval such as daily, weekly, bimonthly and other schedules selected by the customer. The replenishment list 1300 is one embodiment for calculating the expected life of a consumable product independent of the unit in which it is expressed into a future date specifically tailored to the individual consumer.”)
This known technique is applicable to the method of Eramian as they both share characteristics and capabilities, namely, they are directed to managing shopping lists. 
One of ordinary skill in the art at the time of filing would have recognized that applying the known technique of Szabo would have yielded predictable results and resulted in an improved method.  It would have been recognized that applying the technique of Szabo to the teachings of Eramian would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such transaction information features into similar methods.  Further, applying the accessing transaction information of transactions associated with sales of an item conducted through a website associated with an online store; determining a rate of the item being sold at the website over a period of time based on the transaction information; generating a purchase recommendation for the item based on the rate of the item being sold at the website, wherein the purchase recommendation comprises a quantity and a date for purchasing the item to the teachings of Eramian would have been recognized by those of ordinary skill in the art as resulting in an improved method that would allow consumers to have a more convenient way of replenishing their shopping list (Szabo: Col. 1 Ln. 25 through Col. 2 Ln. 25).
 Eramian discloses accessing a plurality of merchant servers (0041, “Each user device 110 may include a communication module 118 adapted to communicate with beacon 132, service provider server 140, and/or payment provider server 160.”)(0049, “Service provider server 140 may be maintained, for example, by a service location including one or a plurality of service locations…Although only one service provider server is shown, a plurality of service provider servers may be utilized.”).  Eramian/Szabo does not teach, but Zheng teaches:
accessing a plurality of merchant servers to determine one or more merchant locations that offer the item for sale (0080, “The information presented by the universal network market system in a shopping expert 900 is intended to provide the buyer with criteria for evaluating a product or service. The universal network market system may also use the shopping expert 900 to list products and/or services that meet various criteria established by the buyer (via, e.g., information provided in the buyer's request list), and to identify locations (e.g., shops/websites) where the products and/or services are available. Some additional exemplary criteria can include, budget, performance parameters, closest store and/or service provider.”); 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the features of Zheng in the combination, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Moreover, one of ordinary skill in the art at the time of filing would have recognized that the teachings of Zheng would have improved the combination so as to provide items of interest to the user based on user information (0006, 0010).
Claims 5, 20:
Eramian/Szabo/Zheng teaches claim 2.
Eramian does not disclose, but Zheng teaches:
determining a recommended retail price for the item based on the analyzing the transaction information (0059, “As shown in FIG. 6, an exemplary version of a template for the “My Immediate” shopping list 600 may include the following columns for presenting corresponding information about items on the list: Type I 602, Type II 604, Item 606, Size 608, Price 610, Carrier 612, Shopping Expert 614, Status 616, Advertisement 618, and Wanna Advertise 620.”; 0077 “For example, if the universal network market system finds an online coupon for a laptop for the discounted price of US$100 that is valid for only three hours, the universal network market system may still update a buyer on this advertisement because its timing is critical.”). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the features of Zheng in the combination, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Moreover, one of ordinary skill in the art at the time of filing would have recognized that the teachings of Zheng would have improved the combination so as to provide items of interest to the user based on user information (0006, 0010).
Claims 8, 11:
Eramian/Szabo/Zheng teaches claim 2.
Eramian further discloses:
transmitting the purchase recommendation to a plurality of devices associated with the group of members (0069-0071, “As users 102 enter merchant location, a beacon 202 located at or near the entrance may communicate with user devices of users 102 to check the users 102 and/or group 103 into the merchant location. When one or more users 102 of group 103 are checked into the merchant location, a shared shopping list for the group may be obtained (e.g., from a database associated with a service provider server, payment provider server, or from one of the user devices of the users). The shared shopping list may be provided partially or completely to each user 102 or users 102 may proceed to move about merchant location 200 without receiving a shopping list.) (0021, “If a product on the list is unavailable, one or more suggested [recommendation] replacement items may be determined and pushed to the user device of a user that is nearby or approaching the replacement item. The items that are pushed to a particular user may be filtered based on various factors such as age, parental controls, etc. so that, for example, a child walking through a grocery store may be alerted to pick up a loaf of bread for their parent, but will not be notified to pick up age inappropriate items such as alcohol or tobacco.”)
Claim 9:
As per claim 9, this claim is substantially similar to claim 2 and is therefore rejected in the same manner as this claim, as set forth above.  
Claim 10:
Eramian/Szabo/Zheng teaches claim 9.
Eramian does not disclose, but Szabo teaches:
wherein information related to the transactions is obtained from a web server associated with the website (Col. 2 Lns. 25-50 “storing the purchase history of the items purchased by one or more consumers at the e-commerce site; storing a predetermined periodicity of previous purchases of one or more items previously purchased from the e-commerce site by looking at a pattern of past purchase histories for one or more items;”; Col. 5 Ln. 15 through Col. 6 Ln. 4 “Data mining logic 418 is the application that determines which items have or will need to be replenished by data mining techniques such as life expectancy, rate of usage and equivalent predictors. The term data mining refers to the process of analyzing data for relationships that have not previously been discovered or rendered explicit. Data mining may include the classification, or the recognition of patterns and a resulting new organization of data (for example, profiles of customers who make purchases). For example, the sales records for a particular brand of tire, if sufficiently analyzed and related to other market data, such as geographic data, reveal a tread life pattern for a specific correlation with the purchase by the same parties of golf equipment. Periodicity recognition logic 420 is the application that determines which items need to be replenished based on the frequency of past purchases.”)
 as they both share characteristics and capabilities, namely, they are directed to managing shopping lists. 
One of ordinary skill in the art at the time of filing would have recognized that applying the known technique of Szabo would have yielded predictable results and resulted in an improved method.  It would have been recognized that applying the technique of Szabo to the teachings of Eramian would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such transaction information features into similar methods.  Further, applying the information related to the transactions is obtained from a web server associated with the website to the teachings of Eramian would have been recognized by those of ordinary skill in the art as resulting in an improved method that would allow consumers to have a more convenient way of replenishing their shopping list (Szabo: Col. 1 Ln. 25 through Col. 2 Ln. 25).
Claim 12:
Eramian/Szabo/Zheng teaches claim 9.
Eramian further discloses:
receiving an update from a member of the group of members; and updating the purchase recommendation based on the update (0072, “When a user obtains a product (e.g., if user 102-4 proceeds in direction 300 and removes product 210-3 from a shelf 206) [update], that product may be removed from the common shopping list of group 103 so that other users (e.g., users 102-1, 102-2, and 102-3) know that that item has been obtained and do not spend time obtaining the same items [updated recommendation]. The obtaining of the item (e.g., the removal of the product from the shelf) may be determined in any suitable manner.  For example, movement of the item may be detected using beacons 202, the user may scan a bar code or other code on the product using their user device, or the user may delete the item from the shared shopping list using an application on their user device.”).
Claim 15:
Eramian/Szabo/Zheng teaches claim 12.
Eramian further discloses:
further comprising updating the purchase recommendation based on the update (0072, “When a user obtains a product (e.g., if user 102-4 proceeds in direction 300 and removes product 210-3 from a shelf 206) [update], that product may be removed from the common shopping list of group 103 so that other users (e.g., users 102-1, 102-2, and 102-3) know that that item has been obtained and do not spend time obtaining the same items [updated recommendation]. The obtaining of the item (e.g., the removal of the product from the shelf) may be determined in any suitable manner.  For example, movement of the item may be detected using beacons 202, the user may scan a bar code or other code on the product using their user device, or the user may delete the item from the shared shopping list using an application on their user device.”).

Claim 16: 
As per claim 16, this claim is substantially similar to claim 2 and is therefore rejected in the same manner as this claim, as set forth above.  

Claims 3-4 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eramian/Szabo/Zheng, in view of Lin (US 20150006308 A1) (“Lin”).
Claims 3, 18: 
Eramian/Szabo/Zheng teaches claim 2.
Eramian/Szabo/Zheng does not teach, but Lin teaches:
providing, on a user device, a user interface for adding members to the group of members (0028, “The example embodiments illustrated below using FIG. 3 to FIG. 9, describe in detail the functionalities in the shopping application 130 noted above. The functionalities are illustrated in view of the collaborative session 220 of FIG. 2 initiated by the `primary user`. FIG. 3 illustrates a sequence of user interfaces for inviting users to a collaborative session, according to one embodiment…Once the collaborative session is established, `primary user` is provided with a list of secondary users along with the status associated with each `secondary user` as shown in 340.”).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the features of Lin in the combination, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Moreover, one of ordinary skill in the art at the time of filing would have recognized that the teachings of Lin would have improved the combination so as to improve manageability, effective communication and synchronization among users in collaborative shopping (0017).
Claims 4, 19: 
Eramian/Szabo/Zheng/Lin teaches claim 2.
Eramian/Szabo/Zheng does not teach, but Lin teaches:
wherein one or more contacts stored on the user device for adding to the group of members are displayed on the user interface (0028, “The example embodiments illustrated below using FIG. 3 to FIG. 9, describe in detail the functionalities in the shopping application 130 noted above. The functionalities are illustrated in view of the collaborative session 220 of FIG. 2 initiated by the `primary user`. FIG. 3 illustrates a sequence of user interfaces for inviting users to a collaborative session, according to one embodiment…Once the collaborative session is established, `primary user` is provided with a list of secondary users along with the status associated with each `secondary user` as shown in 340.”)(0021, “The client system 120 can be a computing device such as a mobile phone or a tablet computer used by end users to generate requests directed to shopping application 130, executing in the client system 120.” Examiner note: As the list of secondary users is shown on a user device, the list of secondary users are considered contacts stored on the user device insofar as the data for the second users must exist in some form on the user device in order for the display to occur.).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the features of Lin in the combination, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Moreover, one of ordinary skill in the art at the time of filing would have recognized that the teachings of Lin would have improved the combination so as to improve manageability, effective communication and synchronization among users in collaborative shopping (0017).
Claims 6, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eramian/Szabo/Zheng, in view of Saunders et al. (US 20030233277 A1) (“Saunders”).
Claims 6, 21:
Eramian/Szabo/Zheng teaches claim 2.
Eramian discloses providing indication, from the user device of a particular member, to a device of at least one other member in the group of members (0072).
Eramian/Szabo/Zheng does not teach, but Saunders teaches:
receiving an indication that a raincheck for the item has been issued by the one of the one or more merchant locations (0029, “This raincheck 600 is generated by the database 140 populating fields in a raincheck template. FIG. 6 shows a sample printed raincheck 600. The raincheck 600 includes contact information 601, an indication 602 of the customer's selected notification method, and identification 603 of the rainchecked items. In the example illustrated, two items are listed on the raincheck 600. The product identification section 603 includes the quantity, sku, product description, model identification, name of the manufacturer of the product and the price. The raincheck 600 also include the raincheck's unique identifier 604, the date 605 of issuance of the raincheck and an identifier 606 for the store which issued the raincheck.”); 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the features of Saunders in the combination, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Moreover, one of ordinary skill in the art at the time of filing would have recognized that the teachings of Saunders so as to provide an automated system for handling rainchecks (0006).
Claim 7:
Eramian/Szabo/Zheng/Saunders teaches claim 6.
updating the purchase recommendation based on the raincheck for the item (0031, “When a store 110 receives stock of rainchecked items, the store personnel will update the database 140 to reflect the “in-stock” status of the appropriate rainchecked items (360).”);
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the features of Saunders in the combination, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Moreover, one of ordinary skill in the art at the time of filing would have recognized that the teachings of Saunders so as to provide an automated system for handling rainchecks (0006).

Claims 13-14, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eramian/Szabo/Zheng, in view of Gura et al. (US 20150287084 A1) (“Gura”).
Claim 13:
Eramian/Szabo/Zheng teaches claim 12.
Eramian/Szabo/Zheng does not teach, but Gura teaches:
wherein the update comprises at least one of information regarding a second quantity of the item that is available at a merchant location, a price of the item at the merchant location, a date that the merchant location was visited by the member, or an expected delivery date of the item at the merchant location (0012, “In another embodiment, the shopping application may allow real-time communication, such as text messaging, email, or phone call, between local merchants and customers. For example, customers may inquire information regarding the local merchant or the products or services of the local merchant. The local merchant may respond in real time to the customer's inquiries. In another example, customers may provide specific instructions for various products or services and the local merchant may respond and provide specific services based on these specific instructions. In a further example, the local merchant may notify the customer when a particular item of interest is available or will be available [at least an expected delivery date of the item at the merchant location], based on knowledge of the customer's preferences.”).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the features of Gura in the combination, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Moreover, one of ordinary skill in the art at the time of filing would have recognized that the teachings of Gura so as to provide consumers information regarding merchants and products (0012).
Claim 14:
Eramian/Szabo/Zheng teaches claim 12.
Eramian/Szabo/Zheng does not teach, but Gura teaches:
wherein the update comprises the expected delivery date of the item at the merchant location, and wherein the method further comprises transmitting a reminder alert to a plurality of user devices associated with the group of members based on the expected delivery date (0012, “In another embodiment, the shopping application may allow real-time communication, such as text messaging, email, or phone call, between local merchants and customers. For example, customers may inquire information regarding the local merchant or the products or services of the local merchant. The local merchant may respond in real time to the customer's inquiries. In another example, customers may provide specific instructions for various products or services and the local merchant may respond and provide specific services based on these specific instructions. In a further example, the local merchant may notify the customer when a particular item of interest is available or will be available [at least an expected delivery date of the item at the merchant location], based on knowledge of the customer's preferences.”).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the features of Gura in the combination, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Moreover, one of ordinary skill in the art at the time of filing would have recognized that the teachings of Gura so as to provide consumers information regarding merchants and products (0012).
Claim 17:
Eramian/Szabo/Zheng teaches claim 16.
Eramian/Szabo/Zheng does not teach, but Gura teaches:
Tracking a sale of the item conducted through a second online store, wherein the purchase recommendation is generated based on analyzing the tracked sale of the item conducted through the second online store (0027, “In an embodiment, merchant database 165 may allow a local merchant to store customer information of customers. For example, the local merchant may create a customer profile for a local customer who frequently visits and makes purchases at the local merchant or at other merchants (both online and offline) that offer the same or similar items available at the local merchant [sales of the item conducted through a second online store]. The customer profile may include various information of the customer that may help the local merchant to better serve the customer. For example, the customer profile may include the name of the customer, a picture of the customer, address, purchases made, delivery preferences, pickup preferences, product/service preferences, brand preferences, subscriptions, use of coupons or purchases of sale items, when the customer prefers to shop, and the like. For example, a customer may prefer green bananas for Sunday purchases, but riper bananas for mid-week to end of week purchases. Based on the customer profile, the local merchant may provide personalized product/service [recommendation] to a customer.” Examiner note: wherein providing a recommendation based on a customer profile constitutes making a prediction regarding what the customer wants based on the profile.); 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the features of Gura in the combination, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Moreover, one of ordinary skill in the art at the time of filing would have recognized that the teachings of Gura so as to allow merchants to better tailor products to customers (0027).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY A. SMITH can be reached on (571)272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JENNIFER V LEE/Examiner, Art Unit 3625                                                                                                                                                                                                        
/Jeffrey A. Smith/Supervisory Patent Examiner, Art Unit 3625